United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND
MID-ATLANTIC, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1929
Issued: February 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2017 appellant filed a timely appeal from an August 16, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on June 27, 2017, as alleged.

1

5 U.S.C. § 8101 et seq.

2
The record provided the Board includes evidence received after OWCP issued its August 16, 2017 decision.
The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. 20 C.F.R. § 501.2(c)(1). Therefore, evidence not before OWCP at the time of the August 16, 2017
decision will not be considered by the Board for the first time on appeal. Id.

FACTUAL HISTORY
On July 10, 2017 appellant, then a 45-year-old rigger, filed a traumatic injury claim
(Form CA-1) alleging that he injured his mid-back in the performance of duty on June 27, 2017.
The injury reportedly occurred at 9:00 a.m. on Pier 12 while he was attempting to untie a line to
a yard (“YD”) crane.3 The cause of injury was described as “trying to untie [yard] crane to move
from Pier 12 ... felt I pulled a muscle in back.” V.C., an agency reviewer, signed the Form CA-1
on appellant’s behalf.4 She also acknowledged that he was in the performance of duty at the
time, and that the injury was not the result of appellant’s willful misconduct. Additionally, V.C.
indicated that her knowledge regarding the facts about the injury was in agreement with
statements of the employee and/or witnesses. Appellant first received medical care on June 27,
2017 but, according to V.C., the medical reports did not show that appellant was disabled for
work. Lastly, she challenged appellant’s entitlement to continuation of pay (COP), noting that
the condition may not have been the result of a work-related incident. V.C. further noted that no
supporting medical documentation had been provided.
On June 27, 2017 appellant received treatment at the employing establishment’s health
clinic. Dr. Laura C. Kellogg, a Board-certified family practitioner, checked a box marked “Yes”
indicating an occupational injury related to federal employment. She noted that appellant could
return to his permanent job on July 1, 2017 and indicated, in the “remarks/diagnosis” portion of
the report, “Back strain -- no work until Saturday July 1, 2017. Rest, ice, heat, [prescription]
medications as directed.”5
In a June 30, 2017 report, Dr. Roderick R. MacKinnon, an attending Board-certified
internist, noted that appellant had been under his care beginning June 30, 2017. He further
advised that appellant would be able to return to work on July 10, 2017.
In a July 11, 2017 development letter, OWCP indicated that the documentation received
to date had been reviewed, and noted that it was insufficient to support appellant’s claim. First,
it explained that the evidence was insufficient to establish that appellant actually experienced the
incident or employment factor alleged to have caused injury. Additionally, OWCP explained
that no diagnosis of any condition resulting from his injury had been provided. Lastly, it noted
that the record was devoid of a physician’s opinion as to how appellant’s injury resulted in the
condition which had been diagnosed. OWCP requested that appellant submit additional
evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported work incident caused or aggravated a medical condition. It
also requested that, within 30 days, appellant complete and return an attached questionnaire,
which posed various questions regarding the circumstances of the claimed June 27, 2017
employment incident, and whether appellant had any similar disability or symptoms before the
alleged injury. OWCP also advised that the employing establishment was controverting the
claim, asserting that the condition may not be related to appellant’s work duties and that he did
3

Appellant’s regular work hours were 7:00 a.m. to 3:30 p.m., Monday through Friday.

4

Appellant’s immediate supervisor was identified as R.S. However, V.C. signed the Form CA-1 on behalf of
both appellant and his immediate supervisor.
5
On the same dispensary permit form report, appellant’s supervisor, R.S., listed the date of injury as June 27,
2017 and checked a box marked “Yes” indicating an occupational injury.

2

not have supporting medical documentation. It specifically requested that appellant respond to
the employing establishment’s remarks.
The record does not indicate that OWCP received a response to its July 11, 2017
development letter.
In an August 16, 2017 decision, OWCP denied appellant’s claim for a June 27, 2017
employment-related back injury. It noted that appellant had established that he was a federal
civilian employee who filed a timely claim, that the injury, accident, or employment factor
occurred, and that a medical condition had been diagnosed in connection with the injury or
event. OWCP further found, however, that appellant’s claim for a June 27, 2017 employment
injury was denied because he failed to establish that his claimed injury occurred in the
performance of duty.6 It noted that appellant had not responded to its development letter.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.8 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.10 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.11

6

OWCP noted that the evidence was insufficient to establish that the injury and/or medical condition arose during
the course of employment and within the scope of compensable work factors. In addition, it also determined that
appellant did not submit medical evidence establishing a medical condition causally related to the work injury or
event.
7

See supra note 2.

8

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

9

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to an injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. §§ 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
10

Julie B. Hawkins, 38 ECAB 393 (1987).

11

John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.12
ANALYSIS
On July 10, 2017 appellant filed a traumatic injury claim alleging a work-related injury to
his mid-back on June 27, 2017. The incident reportedly occurred on premises at Pier 12 at 9:00
a.m. The Form CA-1 described the cause of injury as “trying to untie [yard] crane to move from
Pier 12 ... felt I pulled a muscle in back.” The employing establishment did not question the
circumstances of the claimed June 27, 2017 employment incident, nor did it dispute that
appellant was in the performance of duty at the time of his alleged injury. However, it
challenged entitlement to COP, noting that the condition may not be the result of a work-related
incident because no supporting medical documentation had been provided.
In an August 16, 2017 decision, OWCP found that appellant established both components
of fact of injury, but it denied his traumatic injury claim because he failed to establish that his
injury occurred in the performance of duty.13 As noted, the employing establishment did not
challenge whether appellant was in the performance of duty at the time of his alleged injury, and
there is nothing in the record to suggest otherwise.
OWCP accepted that appellant established the factual component of fact of injury with
respect to his claim for a mid-back injury on June 27, 2017.14 The Board finds that he
established the occurrence of an employment incident on June 27, 2017 in the form of attempting
to untie a yard crane. However, appellant’s claim for injury is denied because he failed to
establish the medical component of fact of injury. He did not submit any medical evidence
establishing that the employment incident caused a personal injury.15
In a June 27, 2017 dispensary permit report, Dr. Kellogg noted that appellant could return
to his permanent job on July 1, 2017 and indicated, in the “remarks/diagnosis” portion of the
report, “Back strain -- no work until Saturday July 1, 2017….” Although Dr. Kellogg diagnosed
12

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

13
FECA provides for the payment of compensation for the disability or death of an employee resulting from
personal injury sustained “while in the performance of his duty.” 5 U.S.C. § 8102(a). In order to be covered, an
injury must occur at a time when the employee may reasonably be said to be engaged in his master’s business, at a
place when he may reasonably be expected to be in connection with his employment, and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto. Roma A. MortensonKindschi, 57 ECAB 418 (2006).
14

See supra note 10.

15
See supra note 11. The Board notes that its basis for denying appellant’s claimed June 27, 2017 employment
injury differs from that of OWCP. The Board is denying appellant’s claim because he failed to establish the medical
component of fact of injury, whereas OWCP denied his claim for failure to establish that the claimed injury occurred
in the performance of duty. See supra note 8.

4

back strain, she did not relate this specific diagnosis to the employment factor established by
appellant, i.e., attempting to untie a crane and falling on June 27, 2017.16
In a June 30, 2017 report, Dr. MacKinnon noted that appellant had been under his care
since June 30, 2017, and indicated that he could return to work on July 10, 2017. He did not
describe the June 27, 2017 employment incident, but diagnosed a back strain.
OWCP previously advised appellant of the deficiencies in the above-noted evidence and
afforded him an opportunity to submit additional medical evidence to support his claim for an
employment-related back condition. However, appellant did not avail himself of that
opportunity in a timely fashion. For these reasons, he has not met his burden of proof to
establish an injury causally related to the accepted June 27, 2017 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant met his burden of proof to establish that he was in the
performance of duty as alleged, but has not established an injury causally related to the accepted
June 27, 2017 employment incident.

16
On the same report appellant’s supervisor listed the date of injury as June 27, 2017. However, Dr. Kellogg did
not list a date of injury or provide any description of the June 27, 2017 employment incident.

5

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: February 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

